33 N.Y.2d 980 (1974)
In the Matter of James Napoli, Appellant,
v.
Supreme Court of the State of New York et al., Respondents.
Court of Appeals of the State of New York.
Argued January 18, 1974.
Decided February 14, 1974.
Irving Anolik and Gregory J. Perrin for appellant.
Frank S. Hogan, District Attorney (Jonathan Lovett and Michael R. Juviler of counsel), respondent, pro se.
Louis J. Lefkowitz, Attorney-General (Samuel A. Hirshowitz and David R. Spiegel of counsel), for Supreme Court of the State of New York and other respondents.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER and RABIN. Taking no part: Judge STEVENS.
Order affirmed, without costs, on the opinion by Mr. Justice STEUER at the Appellate Division.